           Case 1:18-mc-00864 Document 1-1 Filed 12/19/18 Page 1 of 2




ATTORNEY GRIEVANCE COMMISSION *                          IN THE
                                                         COURT OF APPEALS
OF MARYLAND
                                                         OF MARYLAND
                 Petitioner,
                                                         Misc. Docket AG No.27
                                                         September Term, 2018
V.


CHARLES B. BAILEY

                 Respondent.

                                              ORDER

          Upon consideration of the Joint Petition for 30-Day Suspension by Consent filed

herein pursuant to Maryland Rule 19-736, in which the Respondent admits that sufficient

evidence exists to sustain allegations that he committed professional misconduct in

violation of Rules 19-301.15(a), 19-407(a)(2), (a)(3), (b), (c), & (d), and 19-410 of the

                                                                              , 2018:
 Rules of Professional Conduct, it is this 5th day of November

          ORDERED, that the Respondent, Charles B. Bailey, is hereby suspended from the

 practice of law in the State of Maryland for thirty (30) days; and it is further

          ORDERED, that this Order shall be effective thirty days from the date of entry; and

 it is further
           ORDERED, that the Clerk of this Court shall strike the name Charles B. Bailey from

 the register of attorneys in the Court and certify that fact to the Trustees of the Client

 Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State

     in accordance with Maryland Rule 19-742.


                                                     /s/ Mary Ellen Barbera
                                                    Chief Judge
Case 1:18-mc-00864 Document 1-1 Filed 12/19/18 Page 2 of 2
